Citation Nr: 1134836	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 24, 2003 to March 31, 2005 and from May 2, 2009 to June 5, 2010.  The Veteran is in receipt of the Combat Infantryman Badge.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) and an October 2010 Board remand.

The Board notes that two substantive appeals were filed during the pendency of this claim.  The Veteran filed a substantive appeal in which he did not indicate whether he wanted a BVA hearing and in which he limited his appeal to the issue of hearing loss.  In another substantive appeal, the Veteran's representative requested a BVA hearing and did not limit the issues on appeal.  In addition, the June 2011 Statement of Accredited Representative in Appealed Case (VA Form 646) the representative addressed only the hearing loss issue.  The Board finds that the Veteran intended to limit the issues on appeal, as he has not otherwise informed VA since he filed his substantive appeal in 2008.  The Veteran was scheduled for a BVA hearing in late June 2010, but did not appear.  He later informed the RO of a change in address, but did not indicate any good cause in missing the Board hearing and did not request to reschedule the hearing.  See 38 C.F.R. § 3.655(a) (2010) (noting that when a veteran fails to report to a VA examination without good cause in a service connection claim, the case is determined based on the evidence of record).  Accordingly, the Board finds that it may proceed to adjudication of this appeal.  


FINDING OF FACT

The evidence demonstrates that there is no bilateral hearing loss for VA purposes.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A June 2006 letter that provided the appropriate notice was sent to the Veteran prior to initial adjudication of his claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's active duty service treatment records (STRs) from June 2003 to March 2005, service personnel records, VA medical records, and identified private medical records have been obtained.   In an April 2011 memorandum, the Appeals Management Center (AMC) made a formal finding of unavailability regarding the Veteran's STRs from his period of service from May 2009 to June 2010.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section I.59.  The AMC contacted and received a negative response from the National Personnel Records Center, requested that the Veteran submit any documents in his possession, and informed the Veteran that it had been unable to obtain his STRs.  The AMC also contacted the Records Management Center which responded that it did not have STRs, but sent personnel records.  Regardless, the unavailability of the STRs is not prejudicial to the Veteran because in-service acoustic exposure is conceded and the claim is denied herein based on lack of a current disability.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in obtaining his STRs.  

Additionally, VA provided the Veteran with three audiological examinations.  The examinations were adequate because they were conducted upon a review of the relevant medical and lay evidence and contained supporting rationale or explanation for the opinions provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in October 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested the following development:  attempt to obtain STRs; obtain relevant VA and private medical records; and provide the Veteran with a VA examination that determined whether there was bilateral hearing loss disability.  This development was completed.  As noted above, the AMC attempted to obtain the Veteran's STRs.  The AMC also requested that the send in a release for any private medical records and obtained recent VA medical records.  A 2010 VA examination provided a definitive diagnosis of mild bilateral hearing loss.  There has been, therefore, substantial compliance with the previous remand and the Board may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is considered a disability for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRS were silent regarding hearing loss, except for an August 2002 examination that noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
5
LEFT
0
0
0
5
10

A November 2006 VA general medical examination was conducted.  The Veteran reported severe hearing impairment, and that he could not hear people if there was even a modest amount of background noise.  He stated that he had to face people while they were speaking or he could not hear them.  A November 2006 VA audiological examination was conducted upon review of the claims file.  The Veteran reported hearing loss and difficulty with background noise.  He noticed the hearing loss after returning from Iraq.  The Veteran reported noise exposure during combat service and denied any hunting or other recreational noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
20
20
LEFT
20
20
20
25
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran's auditory responses were inconsistent and speech reception thresholds were better than pure tone averages in both ears.  The examiner concluded that there was evidence the Veteran was exaggerating his hearing loss and that the true hearing thresholds were unknown.  The examiner found evidence of malingering as speech reception thresholds indicated normal hearing in at least some portion of the speech frequencies.  The examiner thus determined it was not possible to give an opinion.  

A July 2008 private audiological evaluation noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
55
55
LEFT
65
65
55
55
60

A September 2008 VA audiological examination was conducted upon a review of the claims file.  The Veteran reported hearing loss, occasional difficulty understanding people's speech while working, and having to ask people to repeat themselves.  He reported military noise exposure with partial hearing protection use, but denied any occupational or recreational noise exposure.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
10
15
10
15
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The examiner noted that inter-test reliability was only fair, and that the Veteran had to be re-instructed several times to respond to puretone at stimuli.  The examiner found that the results were considered within test/retest reliability and within 5 decibels of the true thresholds.  The examiner diagnosed clinically normal hearing, bilaterally, which was not related to service because the Veteran continued to exhibit normal hearing.  Due to the Veteran's inconsistent response, the examiner stated that it could not be determined whether hearing within the normal range had degraded compared to induction.  

A November 2010 VA audiological evaluation was conducted upon review of the claims file.  The Veteran reported hearing loss, right ear worse than left.  He stated he had trouble hearing with background noise.  He was first aware of his hearing loss during his first deployment in 2005.  The Veteran reported that he had been in the infantry for 2 tours in Iraq, and that as a civilian, he had been a student, waiter, and bartender.  He denied being a hunter.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
20
20
LEFT
15
15
15
25
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner opined that the Veteran's mild hearing loss was caused by noise exposure during service.  The examiner stated that the rationale was that the Veteran's hearing was not within normal limits for his age group, the Veteran had two active duty tours in Iraq with exposure to acoustic trauma, there was a significant threshold shift since 2002, and the Veteran did not have occupational or recreational noise exposure.  

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss.  The Board finds that credible and probative evidence of record demonstrates that there is no current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  

The 2008 private audiological evaluation provides auditory threshold results that meet the definition of VA hearing loss.  See 38 C.F.R. § 3.385.  The Board does not, however, find this examination credible because it is grossly inconsistent with all 3 other examinations of record, particularly the 2008 and 2010 VA examinations in which the examiners found that the testing results were reliable.  Notably, this audiological evaluation found auditory threshold results from 20 to 30 decibels higher than any other examination of record.  Accordingly, the private evidence is neither credible nor probative and the Board assigns no weight to its findings.  

The 2006 VA examination provides right ear speech recognition ability results that meet the criteria for hearing loss for VA purposes, although the bilateral ear auditory thresholds and left ear speech recognition ability did not meet the criteria.  See 38 C.F.R. § 3.385.  The Board does not find the examination findings credible or probative because the VA examiner determined that testing results were not reliable, due to evidence of malingering and inconsistency in the speech recognition ability and auditory threshold results.  The Board thus assigns no weight to the examination findings.  

The Board finds, however, that the 2008 and 2010 VA examination results are credible and probative.  The 2008 VA examiner found that the testing results were considered within test/retest reliability and within 5 decibels of the true thresholds.  Even increasing each of the findings 5 decibels, the bilateral auditory threshold and speech recognition ability results do not meet the criteria for hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Likewise, the November 2010 VA examination results did not provide results that meet the regulatory criteria for hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner did not note any inconsistent results or evidence of malingering.  Thus, because the examiners either explicitly or implicitly found the testing results reliable and the audiological results are consistent, the Board assigns significant weight to the findings made in the 2008 and 2010 VA examinations.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  Thus, the credible and probative evidence of record demonstrates that although there is diminished hearing, there is no hearing loss for VA purposes.  Accordingly, service connection for bilateral hearing loss is not warranted.

The Board notes that the Veteran is a combat veteran and has provided lay statements that he has diminished hearing.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  But in this instance, the Veteran's testimony is not competent to establish a particular level of hearing loss, to include specific auditory threshold and speech recognition ability results.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology).  Thus, although the 2010 VA examiner found that the Veteran's mild hearing loss was due to service, service connection for hearing loss requires more than diminished hearing, it requires that specific regulatory requirements for hearing loss be met.  See 38 C.F.R. § 3.385.  Those requirements are not met in this case, and the Board is bound by VA regulations and without authority to grant benefits on an equitable basis.  38 U.S.C.A. § 7104(c) (West 2002) (noting that the Board is bound in its decision by VA regulations).  If the Veteran's hearing worsens such that he has hearing loss for VA purposes, he may reapply with VA for entitlement to service connection.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


